Case 4:19-cv-00723-RWS Document 44 Filed 08/10/20 Page 1 of 2 PageID #: 425



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

JUSTIN TRUDEAU,                            §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §             Civil Action No. 4:19-CV-00723-RWS
                                           §
UNIVERSITY OF NORTH                        §
TEXAS, EVE BELL,                           §
CHRITINA BRODIE, and                       §
BRIAN RICHARDSON,                          §
                                           §
       Defendants.                         §


                            PLAINTIFF’S NOTICE OF APPEAL

       Comes now Plaintiff, Justin Trudeau, and files this his Plaintiff’s Notice of Appeal of the

Court’s Orders dated April 20, 2020 [Dkt. 31] and July 14, 2020 [Dkts. 42, 43], both relating to

Defendants’ Motions to Dismiss.

       This appeal is being taken to the United States Court of Appeals for the Fifth Circuit.



                                               Respectfully submitted,

                                               /s/ Michael P. Kelly
                                               Michael P. Kelly
                                               Texas State Bar No. 11227280
                                               Email: mptkelly@sbcglobal.net

                                               Law Office of Michael P. Kelly
                                               P.O. Box 150589
                                               Dallas, Texas 75315
                                               214.821.7255
                                               214.821.7251 (fax)

                                               Attorney for Plaintiff/Appellant
                                               Justin Trudeau



                                           Page 1 of 2
Case 4:19-cv-00723-RWS Document 44 Filed 08/10/20 Page 2 of 2 PageID #: 426



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing instrument was served on all counsel

of record via ECF electronic delivery on August 10, 2020.

                                                   /s/ Michael P. Kelly
                                                   Michael P. Kelly




                                          Page 2 of 2
